DETAILED ACTION
The Amendment filed on December 28th, 2021 has been entered and made of record.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Ms. Shan He on January 25th, 2022. During the telephone conference, Ms. He has agreed and authorized the Examiner to amend claim 21.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims
Replacing claim 21 as following:
Claim 21: (Currently Amended) A method that includes operations performed by one or more processing devices of an authentication system, the 
accessing an access request for accessing a resource submitted by a user computing device associated with a user, the access request comprising user identification 
determining, based on the permission information in the access request, that the access request is valid by performing one or more of: determining that the intended recipient of the access request comprises an entity associated with the one or more processing devices, determining that the intended purpose matches a purpose of the access request, determining that the access request is received through the valid channel, or determining that the valid time period has not expired;
submitting an authentication request for an authentication system to authenticate the user;
obtaining authentication results generated by the authentication system, wherein the authentication system generating the authentication results by: submitting authentication inquiries to a user computing device associated with the user responsive to obtaining the authentication request;
obtaining responses to the authentication inquiries provided by the user computing device; and
generating the authentication results based on the responses to the authentication inquiries;
generating an access control decision for the access request based, at least in part, upon the authentication results; and


Examiner’s Statement of reason for Allowance
Claims 2 and 10-20 were canceled. Claims 1, 3-9 and 21-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is directed a system, a method, and a non-transitory computer readable storage medium for secure online access control to prevent identification information misuse. The closest prior arts, as previously recited, Baughman (U.S. Pub. Number 2019/0068367) and Carstens (U.S. Pub. Number 2016/0267738) are also generally direct to various aspects for identity verification using biometric data and non-invertible functions via a blockchain and access control system. However, none of Baughman and Carstens teaches or suggests, alone or in combination, the particular combinations of steps or elements as recited in the independent claims 1, 21 and 27. For example, none of the cited prior arts teaches or suggests the elements of “accessing an access request for accessing a resource submitted by a user computing device associated with a user, the access request comprising user identification information associated with the user and permission information describing permission of use associated with the user identification information, the permission information of the access request specifying one or more of an intended recipient of the access request, an intended purpose of the access request, a valid channel of receiving the access request, or a valid time period of the access request; determining, based on the permission information in the access request, that the access request is valid by performing one or more of: determining that the intended recipient of the access request comprises an entity associated with the one or more processing devices, determining that the intended purpose matches a purpose of the access request, determining that the access request is received through the valid channel, or determining that the valid time period has not expired; submitting an authentication request for an authentication system to authenticate the user; obtaining authentication results generated by the authentication system, wherein the authentication system generating the authentication results by: submitting authentication inquiries to a user computing device associated with the user responsive to obtaining the authentication request; obtaining responses to the authentication inquiries provided by the user computing device; and generating the authentication results based on the responses to the authentication inquiries; generating an access control decision for the access request based, at least in part, upon the authentication results; and submitting the access control decision for the access request for use in controlling an access of the resource by the user.” Therefore, the claims are allowable over the cited prior arts.
Claims 3-9, 22-26 & 28-32 are allowed because of their dependence from independent claims 1, 21 & 27.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
           



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOI V LE/
Primary Examiner, Art Unit 2436